                                            Case 5:18-cv-06013-LHK Document 27 Filed 10/05/18 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12    FREE SPEECH SYSTEMS, LLC,                            Case No. 18-CV-06013-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                                                             EMERGENCY MOTIONS FOR A
                                  14            v.                                           TEMPORARY RESTRAINING ORDER
                                                                                             AND A PRELIMINARY INJUNCTION
                                  15    PAYPAL, INC.,
                                                                                             Re: Dkt. Nos. 3, 17
                                  16                   Defendant.

                                  17

                                  18          On October 1, 2018, Plaintiff Free Speech Systems, LLC (“Plaintiff”) filed this suit against

                                  19   Defendant PayPal, Inc. (“PayPal”) in which Plaintiff alleges that it will suffer harm from PayPal’s

                                  20   refusal to continue processing payments for products purchased on Plaintiff’s website. ECF No. 1

                                  21   at ¶¶ 22, 24 (“Compl.”). Before the Court is Plaintiff’s first and second motions for a temporary

                                  22   restraining order and preliminary injunction to stop PayPal from discontinuing its payment

                                  23   processing services. ECF Nos. 3, 17. For the reasons given below, the Court DENIES Plaintiff’s

                                  24   motions for a temporary restraining order and preliminary injunction.

                                  25   I.     BACKGROUND
                                  26          On October 1, 2018, Plaintiff filed its complaint against PayPal as well as its first

                                  27
                                                                                         1
                                  28   Case No. 18-CV-06013-LHK
                                       ORDER DENYING PLAINTIFF’S EMERGENCY MOTIONS FOR A TEMPORARY RESTRAINING ORDER
                                       AND A PRELIMINARY INJUNCTION
                                             Case 5:18-cv-06013-LHK Document 27 Filed 10/05/18 Page 2 of 4




                                   1   emergency motion for a temporary restraining order and preliminary injunction (“Mot.”). On

                                   2   October 3, 2018, Plaintiff filed a second emergency motion for a temporary restraining order and

                                   3   preliminary injunction. ECF No. 17. Both emergency motions request a ruling on or before

                                   4   October 5, 2018.1 ECF No. 3 at 1; ECF No. 17 at 3. On October 4, 2018, PayPal filed a response,

                                   5   ECF No. 23, after which Plaintiff filed a reply on the same day, ECF No. 24.

                                   6           Paypal is a “payment-processing platform.” Compl. at ¶ 8. In the past, Plaintiff has used

                                   7   PayPal to process payments from purchases made on Plaintiff’s website, infowarsstore.com. Id. at

                                   8   ¶ 2. Plaintiff also operates two news sites, infowars.com and prisonplanet.com, on which nothing

                                   9   is offered for sale but which link to infowarsstore.com. Id. at ¶¶ 1, 3. Plaintiff alleges, however,

                                  10   that PayPal has recently “banned Plaintiff from its payment-processing platform for no reason

                                  11   other than disagreement with the [political] messages Plaintiff conveys” on its news websites. Id.

                                  12   at ¶ 8. In particular, PayPal’s purported rationale for banning Plaintiff was that Plaintiff’s content
Northern District of California
 United States District Court




                                  13   on its news websites violated PayPal’s Acceptable Use Policy. Id. at ¶¶ 9, 27.

                                  14   II.     LEGAL STANDARD
                                  15           The standard for issuing a temporary restraining order is identical to the standard for

                                  16   issuing a preliminary injunction. Brown Jordan Int’l, Inc. v. Mind’s Eye Interiors, Inc., 236 F.

                                  17   Supp. 2d 1152, 1154 (D. Haw. 2002); Lockheed Missile & Space Co., Inc. v. Hughes Aircraft Co.,

                                  18   887 F. Supp. 1320, 1323 (N.D. Cal. 1995). “A plaintiff seeking a preliminary injunction must

                                  19   establish that he [or she] is likely to succeed on the merits, that he [or she] is likely to suffer

                                  20   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his [or her]

                                  21   favor, and that an injunction is in the public interest.” Winter v. Nat’l Res. Def. Council, Inc., 555

                                  22   U.S. 7, 20 (2008).

                                  23           Moreover, the party seeking the injunction bears the burden of proving these elements.

                                  24

                                  25   1
                                         Plaintiff acknowledges that any potential relief granted by the Court would last only until “an
                                  26   arbitrator rules on whether to issue such injunctive relief in a subsequently-filed arbitration
                                       regarding this dispute.” ECF No. 17 at 1. Thus, the Court questions whether Plaintiff’s dispute,
                                  27   which apparently is subject to arbitration, is even properly before the Court.
                                                                                          2
                                  28   Case No. 18-CV-06013-LHK
                                       ORDER DENYING PLAINTIFF’S EMERGENCY MOTIONS FOR A TEMPORARY RESTRAINING ORDER
                                       AND A PRELIMINARY INJUNCTION
                                              Case 5:18-cv-06013-LHK Document 27 Filed 10/05/18 Page 3 of 4




                                   1   Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009). “A preliminary injunction is

                                   2   ‘an extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

                                   3   showing, carries the burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)

                                   4   (citation omitted) (emphasis in original).

                                   5   III.     DISCUSSION
                                   6            Plaintiff advances two grounds on which it claims it will suffer irreparable injury if the

                                   7   requested relief is denied. First, Plaintiff argues that it will lose substantial revenue, and because

                                   8   this loss “cannot be quantified with certainty, it constitutes irreparable injury.” Mot. at 21. Second,

                                   9   Plaintiff contends that Plaintiff is “essentially being cut off from the Internet” and losing customer

                                  10   goodwill because it is now seen as a “less legitimate business.” Id. PayPal responds by noting that

                                  11   first, lost sales do not constitute irreparable harm because lost sales are commonly recoverable

                                  12   during the normal course of litigation. ECF No. 23 at 7. Second, PayPal notes that it did not
Northern District of California
 United States District Court




                                  13   publicize its decision to stop doing business with the Plaintiff. Id. It was Plaintiff that did so; thus,

                                  14   any purported loss of goodwill resulted from Plaintiff’s own actions. Id. Additionally, PayPal

                                  15   argues that it is pure speculation that the publicity will harm and not help Plaintiff’s business. Id.

                                  16            The Court agrees with PayPal. “The key word in this consideration is irreparable. Mere

                                  17   injuries, however substantial, in terms of money . . . necessarily expended in the absence of a stay,

                                  18   are not enough.” Sampson v. Murray, 415 U.S. 61, 90 (1974); Am. Passage Media Corp v. Cass

                                  19   Commc’ns, Inc., 750 F.2d 1470, 1473-74 (9th Cir. 1985) (“Monetary damages are not usually

                                  20   sufficient to establish irreparable harm.”). Plaintiff’s purported loss of revenue from PayPal’s

                                  21   refusal to process payments is insufficient to demonstrate irreparable injury because, quite

                                  22   simply, the purported loss of revenue is reparable via monetary damages. Merely because the

                                  23   injury cannot be quantified with certainty at present does not mean that it is forever incapable of

                                  24   calculation.

                                  25            Furthermore, Plaintiff’s allegations regarding loss of goodwill are completely conclusory

                                  26   and lack any factual support. See, e.g., Compl. at ¶ 26 (“PayPal deciding to kick Plaintiff off its

                                  27
                                                                                           3
                                  28   Case No. 18-CV-06013-LHK
                                       ORDER DENYING PLAINTIFF’S EMERGENCY MOTIONS FOR A TEMPORARY RESTRAINING ORDER
                                       AND A PRELIMINARY INJUNCTION
                                             Case 5:18-cv-06013-LHK Document 27 Filed 10/05/18 Page 4 of 4




                                   1   platform has harmed the legitimacy of Plaintiff as a news organization in the eyes of the general

                                   2   public and has already led to a loss of good will.”). “Speculative injury does not constitute

                                   3   irreparable injury sufficient to warrant granting a preliminary injunction. . . . [A] plaintiff must

                                   4   demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”

                                   5   Caribbean Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (citations omitted)

                                   6   (emphasis in original); Goldie’s Bookstore, Inc. v. Superior Court of State of Cal., 739 F.2d 466,

                                   7   472 (9th Cir. 1984) (“Speculative injury does not constitute irreparable injury.”). Plaintiff’s

                                   8   allegations regarding loss of goodwill are pure speculation. Even if this loss of goodwill were to

                                   9   lead Plaintiff to lose customers or site visitors, this might also be characterized as economic injury

                                  10   remediable by monetary damages. See, e.g., Arcsoft, Inc. v. Cyberlink Corp., 153 F. Supp. 3d

                                  11   1057, 1074-75 (N.D. Cal. 2015) (“[Plaintiff] fails to offer any persuasive explanation of how the

                                  12   decreases in downloads, users, and advertising sales are not properly characterized as economic
Northern District of California
 United States District Court




                                  13   injuries.”).

                                  14           In sum, Plaintiff has failed to demonstrate that it will suffer irreparable injury. As such, the

                                  15   Court denies Plaintiff relief on this basis alone, and need not address the remaining Winter factors.

                                  16   IV.     CONCLUSION
                                  17           For the foregoing reasons, Plaintiff’s first and second motions for a temporary restraining

                                  18   order and preliminary injunction are DENIED.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: October 5, 2018

                                  22                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27
                                                                                          4
                                  28   Case No. 18-CV-06013-LHK
                                       ORDER DENYING PLAINTIFF’S EMERGENCY MOTIONS FOR A TEMPORARY RESTRAINING ORDER
                                       AND A PRELIMINARY INJUNCTION
